Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order determining that he willfully violated an order of child support and granting judgment to petitioner for arrears. He also appeals from a subsequent order directing his commitment to jail pursuant to Family Court Act § 454 (3) (a). Respondent has paid the arrears in full *957and the order of commitment has expired. Thus, respondent’s challenges to those orders are moot (see, Matter of De Lorenzo v Spillane, 206 AD2d 763, 764; see also, Matter of Bickwid v Deutsch, 210 AD2d 400; Dowd v Dowd, 164 AD2d 752, 754). (Appeal from Order of Monroe County Family Court, Taddeo, J.—Child Support Arrears.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.